internal_revenue_service director exempt_organizations release number release date date legend department of the treasury p o box cincinnati ohio employer identification person to contact - id contact telephone numbers phone fax uil number dollar_figure amount of set-aside f g projected project expenditures through h projected project expenditures through j k disbursements out of set-aside through december m undisbursed set-aside as of december approximate expenditures to date dear this is in response to your letter dated date requesting a thirty six month extension to pay out a set-aside previously approved under the suitability test of sec_53 g -3 b of the foundation and similar excise_tax regulations one of your charitable objectives is to develop internet-based resources that will enable members of the public to obtain a high quality education free of charge in an online environment as an essential first step toward this goal you developed a proposal in to build a centralized internet-based courseware library that would make multimedia educational materials available to the public free-of-charge the project the materials would cover the subjects in the standard curriculum for u s students from kindergarten through college having developed a detailed multi-year plan you submitted a request for approval of a set-aside in the amount of dollar_figuref for the year ended december december you represented that the set-aside amount would be distributed by your set-aside request was approved by our letter dated april when you submitted your request for the set-aside you believed that your online encyclopedia would be the only one of its kind during the initial developmental phase of the project however it became apparent that the public's need for centralized repository of multimedia educational content would be satisfied before your online repository could be launched because other entities had anticipated the same need and were already beginning to put very similar repositories of content online these developments were entirely unforeseen not wishing to replicate these content repositories in you conducted a comprehensive survey of free online resources and evaluated the results based on this analysis you determined that the next critical stage along the path to your overall objective of providing free high quality online education to the public would be to catalogue the multimedia courseware amassed by others in a way that would enable members of the public to complete a course of study online and obtain the equivalent of a degree in a chosen discipline this online course outline would incorporate links to all of the lectures texts readings and other elements of content that make up a course of college study in you identified core fields of study and the courseware needed for them consulting with experts in curriculum development in and you began hiring and training qualified personnel to develop course outlines for the ten most popular disciplines in the u s university system between the end of and the present time the number of contributors working on course outlines and other program materials have increased from more than a dozen to more than working on course outlines although you have made substantial progress to date the launch of the online course is still some time away work on the course blueprints will continue through the process of discovering and pairing content with course blueprints will continue through and the creation of content required by course outlines where suitable materials are not currently available will commence in and could take up to three years to complete because the project must be executed in overlapping phases it is not susceptible to division into two or more projects covering periods of no more than months each the additional technical complexity of the project has caused the projected cost of completion to be much higher than initially projected the cost of the project is now estimated to be at least dollar_figureg through and at least dollar_figureh through to date you have expended more than dollar_figurej on the budget including dollar_figurek of the set-aside funds and it is now entering into the latter phases of development which will entail the greatest expense project expenditures in the year sec_2011 through will be sufficient to satisfy the distributable amounts for through as well as pay out the undistributed portion of the set-aside dollar_figurem by date after the planned content repository described in set-aside request was unexpectedly preempted by other online programs you were forced to return to the drawing board and reconceptualize the project so long as this occupied you expenditures_for the project were necessarily in suspense finally commencing only in this delay ensured that the funds set_aside in will not be exhausted by the end of a three year extension of the set-aside will ensure that the funds set_aside will be expended in their entirety for the project where they are truly needed rather than disbursed in whole or in part for purposes which while charitable do not help to bring the project to fruition sec_4942 of the code provides requirements for approval of a set-aside for a specific project that will be paid out in years a foundation must establish that the project is one which can better be accomplished by such set-aside than by the immediate payment of funds moreover a set-aside which satisfies the requirements of sec_4942 of the code may have the period to pay the set-aside amount extended if good cause is shown sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set-aside for a specific project may be treated as a qualifying it satisfies the suitability test and that if the suitability test is otherwise distribution if satisfied the month period for paying the amount of the set-aside may for good cause shown be extended by the commissioner sec_53_4942_a_-3 of the regulations provides that the suitability test for a set- aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments sec_53_4942_a_-3 provides that a statement showing good cause why the period for paying the amount set_aside should be extended including a showing that the proposed project could not be divided into two or more projects covering periods of no more than months each and setting forth the extension of time required must be provided based on the information submitted we conclude that you have established good cause to extend the period of time in which to pay out the set-aside of dollar_figuref approved on date therefore we approve your request for a thirty-six month extension of time to pay out the remainder of the set-aside amount this letter will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your representative if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours robert choi director exempt_organizations rulings and agreements enclosure notice
